 



Exhibit 10.1

(QUIKSILVER LOGO) [a09361a0936100.gif]

May 25, 2005

PERSONAL AND CONFIDENTIAL

Robert B. McKnight, Jr.
Quiksilver, Inc.
15202 Graham Street
Huntington Beach, CA 92649

Re:     Employment at Quiksilver, Inc.

Dear Bob:

     This letter (“Agreement”) will confirm our understanding and agreement
regarding your continued employment with Quiksilver, Inc. (“Quiksilver” or the
“Company”). This Agreement is effective May 25, 2005 and completely supersedes
and replaces any existing or previous oral or written understandings or
agreements, express or implied, between you and the Company regarding your
employment, including, without limitation, the August 1, 2004 agreement.



  1.   Position; Exclusivity. The Company hereby agrees to employ you as its
Chief Executive Officer. During your employment with Quiksilver, you will devote
your full professional and business time, interest, abilities and energies to
the Company and will not render any services to any other person or entity,
whether for compensation or otherwise, or engage in any business activities
competitive with or adverse to the Company’s business or welfare, whether alone,
as an employee, as a partner, as a member, or as a shareholder, officer or
director of any other corporation, or as a trustee, fiduciary or in any other
similar representative capacity of any other entity.     2.   Base Salary. Your
base salary, retroactive to November 1, 2004, will be $73,333.33 per month
($880,000 on an annualized basis), less applicable withholdings and deductions,
paid on the Company’s regular payroll dates. Your salary will be reviewed at the
time management salaries are reviewed periodically and may be adjusted (but not
below $73,333.33 per month) at the Company’s discretion in light of the
Company’s performance, your performance, market conditions and other factors
deemed relevant by the Company.





-1-



--------------------------------------------------------------------------------



 



  3.   Bonus. For the fiscal year ending October 31, 2005 and each fiscal year
thereafter so long as such plans remain in effect and the requisite stockholder
approval of such plans under Section 162(m) of the Internal Revenue Code has
been obtained to ensure the deductibility of payments made pursuant thereto, you
shall be eligible to receive a bonus under the Company’s stockholder approved
Annual Incentive Plan and/or Long-Term Incentive Plan of up to 300% of your
original base salary hereunder based on achievement of certain incentive goals
established by the Compensation Committee of the Board of Directors. Any bonus
earned pursuant to the Annual Incentive Plan shall be paid within thirty
(30) days following the date the Company publicly releases its annual audited
financial statements (the “Bonus Payment Date”). In the event that your
employment with the Company terminates prior to the end of the applicable fiscal
year for any reason other than termination for Cause (as defined in
Paragraph 9(b), but excluding subparagraphs (i) and (ii) thereof), you shall be
entitled to receive a pro rata portion of the bonus otherwise payable to you
under the Annual Incentive Plan based upon the actual number of days which you
were actively employed by the Company during the applicable fiscal year, which
shall be paid on the Bonus Payment Date. Payment of any bonus earned under the
Long-Term Incentive Plan and proration thereof on termination of your employment
shall be governed by the terms of the Long-Term Incentive Plan. Any bonus
payments shall be less applicable withholdings and deductions.     4.  
Vacation. Since Quiksilver does not have a vacation policy for executives of
your level, no vacation days will be treated as earned or accrued.     5.  
Health and Disability Insurance. You (and any eligible dependents you elect)
will be covered by the Company’s group health insurance programs on the same
terms and conditions applicable to comparable employees. You will also be
covered by the long-term disability plan for senior executives on the same terms
and conditions applicable to comparable employees. The Company reserves the
right to change, modify, or eliminate such coverages in its discretion.     6.  
Clothing Allowance. You will be provided a clothing allowance of $4,000 per year
at the Company’s wholesale prices.     7.   Stock Options. You shall continue to
be a participant in Quiksilver’s Stock Incentive Plan, or any successor equity
plan. The amount and terms of any restricted stock, stock options, stock
appreciation rights or other interests to be granted to you will be determined
by the Board of Directors in its discretion and covered in separate agreements,
but shall be substantially similar to those granted to other senior executives
of Quiksilver of equivalent level. Stock options granted to you after the date
hereof through the termination of your employment shall provide that if you are
terminated by the Company without Cause (as hereinafter defined), as a result of
your death or permanent disability, or you terminate your employment for Good
Reason (as hereinafter defined), any

-2-



--------------------------------------------------------------------------------



 



      such options outstanding will automatically vest in full on an accelerated
basis so that the options will immediately prior to such termination become
exercisable for all option shares and remain exercisable until the earlier to
occur of (i) the first anniversary of such termination, (ii) the end of the
option term, or (iii) termination pursuant to other provisions of the applicable
option plan or agreement (e.g., a corporate transaction).     8.   Life
Insurance. The Company will pay the premium on a term life insurance policy on
your life with a company and policy of our choice, and a beneficiary of your
choice, in the face amount determined by the Company of not less than
$2,000,000. Our obligation to obtain and maintain this insurance is contingent
upon your establishing and maintaining insurability, and we are not required to
pay premiums for such a policy in excess of $5,000 annually.     9.  
Unspecified Term; At Will Employment; Termination.         (a) Notwithstanding
anything to the contrary in this Agreement or in your prior employment
relationship with the Company, express or implied, your employment is for an
unspecified term and either you or Quiksilver may terminate your employment at
will and with or without Cause (as defined below) or notice at any time for any
reason; provided, however, that you agree to provide the Company with thirty
(30) days advance written notice of your resignation (during which time the
Company may elect, in its discretion, to relieve you of all duties and
responsibilities). This at-will aspect of your employment relationship can only
be changed by an individualized written agreement signed by both you and an
authorized officer of the Company.         (b) The Company may also terminate
your employment immediately, without notice, for Cause, which shall include, but
not be limited to, (i) your death, (ii) your permanent disability which renders
you unable to perform your duties and responsibilities for a period in excess of
three consecutive months, (iii) willful misconduct in the performance of your
duties, (iv) commission of a felony or violation of law involving moral
turpitude or dishonesty, (v) self-dealing, (vi) willful breach of duty,
(vii) habitual neglect of duty, or (viii) a material breach by you of your
obligations under this Agreement. If the Company terminates your employment for
Cause, or you terminate your employment other than for Good Reason (as defined
below), you (or your estate or beneficiaries in the case of your death) shall
receive your base salary and other benefits earned and accrued prior to the
termination of your employment and, in the case of a termination pursuant to
subparagraphs (i) or (ii) only, a pro rata portion of your bonus, if any, as
provided in Paragraph 3 for the fiscal year in which such termination occurs,
less applicable withholdings and deductions, and you shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of your employment.

-3-



--------------------------------------------------------------------------------



 



      (c) If Quiksilver elects to terminate your employment without Cause, or if
you terminate your employment with the Company for Good Reason within six
(6) months of the action constituting Good Reason, the Company will (i) continue
to pay your base salary (but not any employment benefits) on its regular payroll
dates for a period of twenty-four (24) months, (ii) pay you a pro rata portion
of your bonus, if any, as provided by Paragraph 3 for the fiscal year in which
such termination occurs, less applicable withholdings and deductions and
(iii) pay you an amount equal to two (2) times the average annual bonus earned
by you pursuant to Paragraph 3 during the two (2) most recently completed fiscal
years of the Company payable over a two-year period following termination in
equal installments on the Company’s regular payroll dates, less applicable
withholdings and deductions. Notwithstanding the foregoing, if such termination
without Cause or for Good Reason occurs within twelve (12) months immediately
following a Change of Control (as defined in Addendum “A”) the Company will
instead (i) continue to pay your base salary (but not any employment benefits)
on its regular payroll dates for a period of thirty-six (36) months, (ii) pay
you a pro rata portion of your bonus, if any, as provided by Paragraph 3 for the
fiscal year in which such termination occurs, less applicable withholdings and
deductions, and (iii) pay you an amount equal to three (3) times the average
annual bonus earned by you pursuant to Paragraph 3 during the two (2) most
recently completed fiscal years of the Company payable over a three year period
following termination in equal installments on the Company’s regular payroll
dates, less applicable withholdings and deductions. In order for you to be
eligible to receive the payments specified in this Paragraph 9(c), you must
execute a general release of claims in a form reasonably acceptable to the
Company. You shall have no further rights to any other compensation or benefits
hereunder on or after the termination of your employment. You shall not have a
duty to seek substitute employment and the Company shall not have the right to
offset any compensation due you against any compensation or income received by
you after the date of such termination.         “Good Reason” for you to
terminate employment means a voluntary termination as a result of (i) the
assignment to you of duties materially inconsistent with your position as set
forth above without your consent, (ii) a material change in your reporting level
from that set forth in this Agreement without your consent, (iii) a material
diminution of your authority without your consent, (iv) a material breach by the
Company of its obligations under this Agreement, (v) a failure by the Company to
obtain from any successor, before the succession takes place, an agreement to
assume and perform the obligations contained in this Agreement, or (vi) the
Company requiring you to be based (other than temporarily) at any office or
location outside of the Southern California area without your consent.
Notwithstanding the foregoing, Good Reason shall not exist unless you provide
the Company notice of termination on account thereof and, if such event or
condition is curable, the Company fails to cure such event or condition within
thirty (30) days of such notice.

-4-



--------------------------------------------------------------------------------



 



      (d) In the event that any payment or benefit received or to be received by
you (collectively, the “Payments”) would constitute a parachute payment within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), then the following limitation shall apply:         The aggregate
present value of those Payments shall be limited in amount to the greater of the
following dollar amounts (the “Benefit Limit”):         (i) 2.99 times your
Average Compensation (as defined below), or (ii) the amount which yields you the
greatest after-tax amount of Payments under this Agreement after taking into
account any excise tax imposed under Code Section 4999 on those Payments.    
    The present value of the Payments will be measured as of the date of the
Change in Control and determined in accordance with the provisions of Code
Section 280G(d)(4).         Average Compensation means the average of your W-2
wages from the Company for the five (5) calendar years completed immediately
prior to the calendar year in which the Change in Control is effected. Any W-2
wages for a partial year of employment will be annualized, in accordance with
the frequency which such wages are paid during such partial year, before
inclusion in Average Compensation.     10.   Trade Secrets; Confidential and/or
Proprietary Information. The Company owns certain trade secrets and other
confidential and/or proprietary information which constitute valuable property
rights, which it has developed through a substantial expenditure of time and
money, which are and will continue to be utilized in the Company’s business and
which are not generally known in the trade. This proprietary information
includes the list of names of the customers and suppliers of Quiksilver, and
other particularized information concerning the products, finances, processes,
material preferences, fabrics, designs, material sources, pricing information,
production schedules, sales and marketing strategies, sales commission formulae,
merchandising strategies, order forms and other types of proprietary information
relating to our products, customers and suppliers. You agree that you will not
disclose and will keep strictly secret and confidential all trade secrets and
proprietary information of the Company, including, but not limited to, those
items specifically mentioned above.     11.   Expense Reimbursement. The Company
will reimburse you for documented reasonable and necessary business expenses
incurred by you while engaged in business activities for the Company’s benefit
on such terms and conditions as shall be generally available to other executives
of the Company.





-5-



--------------------------------------------------------------------------------



 



  12.   Compliance With Business Policies. You will devote your full business
time and attention to Quiksilver and will not be involved in other business
ventures without written authorization from the Company’s Board of Directors.
You will be required to observe the Company’s personnel and business policies
and procedures as they are in effect from time to time. In the event of any
conflicts, the terms of this Agreement will control.     13.   Entire Agreement.
This Agreement, its addenda, and any stock option agreements the Company may
enter into with you contain the entire integrated agreement between us regarding
these issues, and no modification or amendment to this Agreement will be valid
unless set forth in writing and signed by both you and an authorized officer of
the Company.     14.   Arbitration as Exclusive Remedy. To the fullest extent
allowed by law, any controversy, claim or dispute between you and the Company
(and/or any of its affiliates, owners, shareholders, directors, officers,
employees, volunteers or agents) relating to or arising out of your employment
or the cessation of that employment will be submitted to final and binding
arbitration in Orange County, California, for determination in accordance with
the American Arbitration Association’s (“AAA”) National Rules for the Resolution
of Employment Disputes, as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery to the same
extent as would be permitted in a court of law. The arbitrator shall issue a
written decision, and shall have full authority to award all remedies which
would be available in court. The Company shall pay the arbitrator’s fees and any
AAA administrative expenses. Any judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Possible
disputes covered by the above include (but are not limited to) unpaid wages,
breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code and any other statutes or
laws relating to an employee’s relationship with his/her employer, regardless of
whether such dispute is initiated by the employee or the Company. Thus, this
bilateral arbitration agreement fully applies to any and all claims that the
Company may have against you, including (but not limited to) claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty.
Nevertheless, claims for workers’ compensation benefits or unemployment
insurance, those arising under the National Labor Relations Act, and any other
claims where mandatory arbitration is prohibited by law, are not covered by this
arbitration agreement, and such claims may be presented by either the Company or
you to the appropriate court or government agency. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY
JURY. This mutual arbitration

-6-



--------------------------------------------------------------------------------



 



      agreement is to be construed as broadly as is permissible under applicable
law.     15.   Successors and Assigns. This Agreement will be assignable by the
Company to any successor or to any other company owned or controlled by the
Company, and will be binding upon any successor to the business of the Company,
whether direct or indirect, by purchase of securities, merger, consolidation,
purchase of all or substantially all of the assets of the Company or otherwise.

Please sign and return the enclosed copy of this letter to me for our files to
acknowledge your agreement with the above.

     
 
  Very truly yours,  
 
   

  /s/ Bernard Mariette

  Bernard Mariette
President

Enclosure

ACKNOWLEDGED AND AGREED:

     
/s/ Robert B. McKnight, Jr.
   
Robert B. McKnight, Jr.
   

-7-



--------------------------------------------------------------------------------



 



ADDENDUM A

DEFINITION OF CHANGE IN CONTROL

     “Change in Control” means the occurrence of one or more of the following
events: (i) any corporation, partnership, person, other entity, or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
(collectively, a “Person”) acquires shares of capital stock of the Company
representing more than 50% of the total number of shares of capital stock that
may be voted for the election of directors of the Company, (ii) a merger,
consolidation, or other business combination of the Company with or into another
Person is consummated, or all or substantially all of the assets of the Company
are acquired by another Person, as a result of which the stockholders of the
Company immediately prior to the consummation of such transaction own,
immediately after consummation of such transaction equity securities possessing
less than 50% of the voting power of the surviving or acquiring Person (or any
Person in control of the surviving or acquiring Person, the equity securities of
which are issued or transferred in such transaction), or (iii) the stockholders
of the Company approve a plan of complete liquidation, dissolution or winding up
of the Company.

-Addendum A-